Case 4:18-cv-00247-ALM Document 215 Filed 09/27/20 Page 1 of 2 PageID #: 4866




                         -IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

     JASON LEE VAN DYKE                      §
         Plaintiff                           §
                                             §
     v.                                      §           Case No. 4:18cv247
                                             §
     THOMAS CHRISTOPHER RETZLAFF §
     a/k/a Dean Anderson d/b/a BV Files, Via §
     View Files L.L.C., and ViaView Files    §
           Defendant                         §

               PLAINTIFF’S FIRST SUPPLEMENT TO MOTION TO DISMISS

Plaintiff, Jason Lee Van Dyke, files this his first supplement to his motion to dismiss without

prejudice under FRCP 41(a)(2). ECF 214.

1.        Plaintiff attaches to this supplement as Exhibit “1” a total of three unwanted and

          harassing e-mail communications that he has received from Defendant since he filed his

          dismissal motion.

2.        At the time Plaintiff filed his motion, he had been unable to reach Defendant’s counsel,

          Mr. Dorrell, for conference purposes. However, based upon the content of these

          communications, Plaintiff can now represent to the Court that his dismissal motion will

          be opposed by Defendant.

3.        Plaintiff is mindful of the fact that, as of the date of filing this supplement to his motion

          to dismiss, all his remaining causes of action in this lawsuit will be barred by the

          applicable statute of limitations – even if dismissal is without prejudice. However,

          Plaintiff is also of the professional opinion that he cannot ethically prosecute a claim

          for a protective order against Mr. Retzlaff in state court while this lawsuit is pending.

          Plaintiff’s sole reason for seeking dismissal of this lawsuit is to enable him to




MOTION TO DISMISS                                                                    Page 1 of 2
Case 4:18-cv-00247-ALM Document 215 Filed 09/27/20 Page 2 of 2 PageID #: 4867




        immediately file a claim under Article 7A of the Texas Code of Criminal Procedure in

        the district courts of Collin County, Texas and put an end – once and for all - to the

        kind of harassment demonstrated in the attached Exhibit “1”.

. 4.    Plaintiff respectfully encourages the Court to examine the content of the e-

        mail communications and the threats contained in the attached Exhibit “1”. They are a

        perfect demonstration of the type of abuse he has suffered at the hands of Defendant for

        over three years now. There is no longer any amount of money that can adequately

        compensate Plaintiff for the damage that Mr. Retzlaff has caused to him; but there is a

        remedy available to Plaintiff that will either result in an end to the torment or the

        incarceration of Mr. Retzlaff. Plaintiff wishes to pursue that as his sole remedy in state

        court.

   5.   Accordingly, Plaintiff prays that this Honorable Court grant his motion to dismiss under

        FRCP 41(a)(2) and enter an order dismissing this case without prejudice.

                                                       Respectfully submitted,

                                                       /s/ Jason Lee Van Dyke
                                                       Jason L. Van Dyke
                                                       PO Box 2618
                                                       Decatur, TX 76234
                                                       P – (940) 305-9242
                                                       Email: jasonleevandyke@protonmail.com


                                 CERTIFICATE OF SERVICE

  I certify that a true and correct copy of the foregoing was electronically filed on the
  CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
  Dorrell, Attorney for Defendant.

                                                       /s/ Jason Lee Van Dyke
                                                       JASON LEE VAN DYKE




SUPPLEMENT TO MOTION TO DISMISS                                                   Page 2 of 2
